Olly NEAL, Judge, concurring in part; dissenting in part. I concur with the majority’s determination with respect to the Board’s findings of fact that appellant is not a licensed architect, that he offered to provide architectural/engineering design services, and that he made a presentation to the Scott County Quorum Court for architectural design work. Moreover, I concur that these findings support a determination that appellant violated Arkansas Code Annotated Section 17-15-301 (1993). However, I do not agree with the majority concerning the Board’s finding that appellant prepared a color rendering of the proposed Scott County Courthouse project in violation of Arkansas Code Annotated Section 17-15-301. The record does not support a finding that the preparation of a colored rendering is the practice of architecture; nor does the evidence support the Board’s findings that appellant’s actions were tantamount to engaging in preparing plans, specifications, or preliminary data for the erection or alteration of any building. The record also does not support the Board’s findings that appellant used the tide of architector made an offer to practice architecture. Arkansas Code Annotated Section 17-15-302(a)(l) provides that the following shall be exempt from the chapter’s provisions: Professional engineers duly licensed or registered, but only insofar as concerns work incidental to engineering practice, provided such persons do not use the designation “architect” or any term derived therefrom. Arkansas Code Annotated Section 17-30-101 (3)(A), which defines the practice of engineering, allows for the inclusion of such architectural work as is incidental to the practice of engineering. It is my belief that appellant’s conduct was clearly within the scope of the provisions of Arkansas Code Annotated Sections 17-15-302(a)(l) and 17-30-101 (3)(A).